Citation Nr: 1115436	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-31 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right great toe disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from November 1965 to November 1967.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating action of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO granted a claim for service connection for bilateral hearing loss at 0 percent disabling, effective July 11, 2008.  Also, the RO denied a claim for service connection for entitlement to compensation under 38 U.S.C.A. § 1151.  

The Veteran requested a travel Board hearing on his July 2009 appeal form.  The file reflects that December 2010 notice of this hearing was sent to the Veteran at his last reported address.  The Veteran did not appear for his hearing.  The notice was not returned as undelivered mail.  As a result, the Board considers the hearing request withdrawn.  

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

Bilateral hearing loss is manifested by no more than level I hearing for the right ear and level I hearing for the left ear.  


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.85, 4.86 and Part 4, DC 6100 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's initial increased rating claim for bilateral hearing loss arises from his disagreement with the initial evaluation following the grant of service connection in January 2009.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran received proper notice for his hearing loss service connection claim in July 2008.  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for increased benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment and VA medical records are in the file.  The Veteran was given a VA examination in December 2008.  The duties to notify and to assist have been met.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 (2010).  The entire period is considered for the possibility of staged ratings.  Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27 (2010).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the evaluation is not adequate, further determinations must be made in consideration with factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  The matter may need a referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  Id.  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  

VA disability compensation for impaired hearing is derived from the application in sequence of two tables.  See 38 C.F.R. § 4.85(h) (2010); Table VI; and Table VII (also Diagnostic Code 6100).  Table VI correlates the average pure tone threshold (derived from the sum of the 1000, 2000, 3000, and 4000-Hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII is used to determine the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.  

The assignment of a rating for hearing loss is achieved by a mechanical application of the rating schedule to the numeric designations assigned after audiometric valuations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  However, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Veterans Claims held that in addition to dictating objective test results in a VA audiology examination a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  

There are provisions in the rating schedule allowing special consideration to cases of exceptional patterns of hearing impairment.  This occurs when there are pure tone thresholds of 55 decibels or more in each of the specified frequencies or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86 (2010).  

Procedurally, the Veteran was granted service connection for bilateral hearing loss with a noncompensable rating in January 2009 (the effective date was July 11, 2008-the date of the claim).  

Historically, the first sign the Veteran was having hearing problems is in an October 2004 VA audiology record.  The Veteran was referred to an audiologist by another physician.  "Everybody tells me I got the TV too loud," the Veteran said.  For the right ear, otoscopy was within normal limits.  Immittance audiometry showed a normal tympanogram with acoustic reflexes present at expected levels and negative acoustic reflex decay.  Pure tone audiometry showed normal hearing sensitivity through 2000 Hertz with a moderate sloping to profound, high frequency sensorineural hearing loss from 3000-8000 Hertz.  Speech discrimination ability was excellent at 96 percent.  For the left ear, otoscopy was within normal limits except for cerumen that was adhered to the auditory canal and could not be removed.  The rest of the examination was the same as the right ear.  

In September 2006, the Veteran went to another VA audiology appointment; the results were the same as in October 2004.  In July 2008, a VA audiology record again showed the same results.  The Veteran was offered a device to help him hear the television without turning the volume up too loud, but he declined.  Hearing aids were not recommended.  There was no evidence of significant functional impairment in communication during the activities of daily living.  

In December 2008, the Veteran received another VA examination.  The claims file and medical records were reviewed.  The Veteran stated he had difficulty in hearing and understanding speech in background noise and family members complained his television was too loud.  

Audiogram results are as follows.  


HERTZ

1000
2000
3000
4000
Avg
RIGHT
15
25
50
80
42.5
LEFT
20
35
55
75
46.25

The Maryland CNC word list speech recognition scores were 100 percent for both ears.  Medical follow up was not needed and good inter-test consistency suggested reliable results.  The diagnosis was bilateral sensorineural hearing loss.  The degree of loss was moderate to severe.  There would be significant effects on the Veteran's occupation due to poor social interaction and hearing difficulty, but there was no effect on activities of daily living.  

Another VA audiology record from the same date shows that hearing aids were issued on a trial basis.  After the Veteran's C&P examination, he went to the walk-in clinic to see if he could get hearing aids that would improve communication.  The Veteran was counseled on the benefits and limitations of hearing aids with his type of hearing loss.  If the aids didn't work, he could return them.  

Based on the audiogram results at the December 2008 VA examination, the resulting numeric designation was I for the right ear; intersecting the column in Table VI for average pure tone decibel loss falling between 42 and 49 with the line for percentage of speech discrimination falling between 92 and 100.  For the left ear, the resulting numeric designation was also I; intersecting the column in Table VI for average pure tone decibel loss also falling between 42 and 49 with the line for percent of discrimination between 92 and 100.  Turning to Table VII, the result is a noncompensable rating.  

After review of the evidence, the Board finds entitlement to a compensable rating in for bilateral hearing loss has not been shown.  38 C.F.R. § 4.85, Table VII.  The Veteran does have some impairment in communicating.  As required by Martinak, 21 Vet. App. at 455, the VA audiologist fully described the functional effects caused by a hearing disability.  The Veteran had some poor social interaction and hearing difficulty.  However, there was no effect on his activities of daily living.  The Board finds that the evidence as a whole shows that a compensable evaluation is not warranted for the period on appeal.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran had some poor social interaction and hearing difficulty.  However, there was no effect on his activities of daily living.  The Board finds the severity of the Veteran's service-connected hearing loss is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration. 38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 509-510, the Board has considered whether any staged ratings are appropriate.  In the present case, the Board finds that no new staged ratings are warranted.  The Board does find that the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  The appeal is denied.  


ORDER

An initial compensable rating for bilateral hearing loss is denied.  


REMAND

In his July 2008 claim, the Veteran said his toe problem began on January 1, 2006.  He said his big toe on his right foot was "disconnected" due to a surgical procedure in which the doctor at the VA medical center (VAMC) made a mistake.  The doctor "disconnected the toe."  He did not elaborate further in an August 2008 statement: "Big toe/right foot disconnected due to surgical procedure."  The date given by the Veteran this time was October 8, 2004.  

An April 2004 VA podiatry note shows an assessment of right hallux limitus rigidus.  The podiatrist discussed with the patient conservative and surgical therapies for condition including all associated risks, outcomes, and benefits.  An x-ray (weight-bearing views) showed moderate degenerative changes in the first metatarsalphalangeal (MPJ) joint, with partial obliteration of the joint space.  There was no acute fracture or dislocation.  Soft tissues were unremarkable, but a small plantar calcaneal spur formation was seen.  

A May 2004 VA operative report showed a diagnosis of right first metacarpophalangeal joint osteoarthritis; the procedure was right first MPJ fusion.  The report shows that the Veteran had progressively worsening pain from the MPJ and it was determined that the condition was unlikely to respond to conservative measures secondary to the severity of the arthritis.  The Veteran chose surgical intervention.  Another VA podiatry brief operative record showed the Veteran had degenerated articulated cartilage with osteophyte formation.  A post surgery x-ray showed changes in the right foot with mild tissue swelling along the dorsum of the foot.  

In June 2004, a VA podiatry record showed the Veteran complained of sharp throbbing intermittent pain over fusion site.  There was nonpitting edema of the hallux and medial distal forefoot.  It was noted that an X-ray report showed a questionable lifting of the plate over the base of the phalanx compared to previous views.  Otherwise, fixation was intact and the fusion site was healing well.  There was good alignment.  By August, a VA podiatry record showed there was still some edema.  

In September, a VA x-ray showed signs of progressive healing and good alignment of the fragments.  A September 2004 VA podiatry record again showed edema.  There was no pain.  X-rays showed the plate was broken, but bone alignment was well-maintained.  The Veteran had been doing a lot of active walking and was told to wear his CAM walker at all times.  On September 24th, the Veteran returned to VA podiatry.  He had not been wearing the walker at all since his last visit.  It was noted that the Veteran was mildly symptomatic.  An X-ray from this date showed post-surgical changes in the MPJ with a broken metallic fixation plate.  

At an October 8, 2004 VA history and physical examination podiatry appointment, the clinician noted the X-ray results showing a broken plate.  "[The Veteran] is a very active gentleman, has broken the plate in 1st MPJ, complains of painful hardware, requesting surgical correction."  There was good fusion in the MPJ.  All indications, risks, benefits and possible complications of surgery were discussed; there was no explicit or implied guarantees given.  On the 12th, a VA X-ray showed the hardware was removed.  The Veteran returned on October 20th for evaluation.  He was pain free since surgery.  He had a stable, satisfactory, post-operative course with good fusion.  

In November 2004, a VA X-ray showed a stable appearance of the right foot.  A podiatry record from the same date showed a satisfactory post-operative course.  The toe was well-healed with no symptoms except for mild edema after walking about a mile.  In March 2006, a VA podiatrist treated the Veteran for a right ingrown toenail.  

The record is unclear as to whether the Veteran has additional disability due to his past right great toe surgery.  He had edema after walking one mile in November 2004 and he had an ingrown toenail in 2006.  On remand, the Veteran should receive a VA examination to determine whether or not he has any additional disability due to the surgery.  If so, causation must be addressed; if there is causation, the issue of negligence and whether the additional disability was due to an event not reasonably foreseeable should also be addressed.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine whether there is any additional disability following the 2004 right great toe surgeries.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  

The examiner should determine whether the Veteran has any additional disability that was caused by VA hospital care, medical or surgical treatment or examination.  If no causation is found, the examiner should support the conclusion with rationale; no further instruction is necessary.  

If causation is present, the examiner should determine: 
* whether it was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA hospital care or medical treatment; and 
* whether the additional disability was reasonably foreseeable by VA medical care providers and whether it was an ordinary risk of the treatment provided.  

Complete rationale should be given for all opinions reached.  

2. Re-adjudicate the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 for a great right toe disability.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


